Citation Nr: 1008642	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
myocardial infarction, to include as secondary to 
hypertension.

2.  Entitlement to service connection for mitral valve 
prolapse, to include as secondary to hypertension.

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1951 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

The Board remanded the residuals of myocardial infarction and 
mitral valve prolapse issues in December 2008.  They return 
now for appellate consideration.  The Board also granted 
service connection for hypertension.  Such action constitutes 
a full grant of the benefit sought on appeal and the 
hypertension issue is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant has made repeated statements in 2008 and 2009 
that he wished to submit new and material evidence regarding 
service connection for transient ischemic attack, which he 
contends is the result of his service-connected hypertension.  
The issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for residuals of a 
myocardial infarction and an initial rating in excess of 10 
percent for hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The appellant has withdrawn his appeal seeking service 
connection for mitral valve prolapse.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2009, the appellant sent a letter indicating that he 
withdrew his claim for service connection for mitral valve 
prolapse.  As of March 2009, the Board had not yet issued a 
final decision on this case.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2009); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  The withdrawal of an appeal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal of the appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 
2009).  

Because the appellant has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, 
further action by the Board on this particular matter is not 
appropriate and the appellant's appeal for service connection 
for mitral valve prolapse should be dismissed.  38 U.S.C.A. § 
7105(d).


ORDER

The appeal for service connection for mitral valve prolapse 
is dismissed.


REMAND

The Board must remand both remaining issues.

First, the AMC completed development on the Board's December 
2008 remand in August 2009.  At that time, the AMC issued a 
Supplemental Statement of the Case (SSOC) on August 20, 2009.  
The cover letter indicated that the appellant would have 30 
days to respond with additional evidence or comments.  The 
appellant did respond with a letter, received by the AMC on 
September 2, 2009, requesting specific information, including 
a copy of the examination report considered in the SSOC, and 
requesting an extension of time to obtain additional evidence 
once he had the requested information.  The AMC, instead of 
responding to the appellant, certified the appeal to the 
Board.  The appellant objected and requested that his case be 
taken off the Board docket so that he could respond to the 
AMC.  He again made his request for information and an 
extension of time to obtain additional evidence.  

In February 2010, the Board sent the appellant a copy of the 
July 2009 VA examination report which the appellant 
requested.  The claims file did not contain the additional 
information requested by the appellant, specifically the 
examiner's medical qualifications.  The February 2010 letter 
suggested that the appellant contact the VA Medical Center at 
which the examination occurred for further information.  

The Board cannot overlook the appellant's statements that he 
wanted to continue his appeal at the AMC before the case was 
returned to Board jurisdiction, as well as an opportunity to 
respond.  The SSOC promised the appellant the opportunity to 
respond, which he did.  The Board remands to provide the 
appellant the opportunity to pursue his claim before the AMC.  
In light of inevitable administrative delays in transferring 
this case back to the AMC, the Board expects that the 
additional time requested by the appellant for evidence 
development will have elapsed before the AMC is ready to 
prepare an additional SSOC.  In the event that the time has 
not elapsed, the AMC is to give the appellant an opportunity 
to submit evidence on his claim.  To ensure the opportunity 
to respond with evidence, the Board instructs that the AMC 
must hold this case in abeyance until April 1, 2010, before 
processing the claim.  

The Board takes this opportunity to remind the appellant to 
send any additional evidence before April 1, 2010, to the 
AMC, not the Board.

The Board granted service connection for hypertension in a 
December 2008 decision.  The Appeals Management Center 
implemented the grant in an August 2009 rating decision.  The 
appellant has submitted a September 2009 Notice of 
Disagreement as to the initial rating of 10 percent.  The 
claim must be remanded to allow the RO to provide the 
appellant with a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, the issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC shall hold this case in 
abeyance until April 1, 2010, and then 
proceed to readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

2.  Provide the appellant with a statement 
of the case as to the issue of an initial 
rating in excess of 10 percent for 
hypertension.  The appellant should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


